Citation Nr: 0007192	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  94-13 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont



THE ISSUE

Entitlement to service connection for claimed heart 
disability.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1974.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a January 1994 rating decision of the 
RO.  

The Board remanded this matter for additional development of 
the record in March 1997 and September 1998.

In January 2000, the Board requested a medical specialist's 
opinion from the Veterans Health Administration (VHA).  That 
opinion was received in February 2000.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been received.  

2.  The veteran's congenital pulmonic stenosis is shown to 
have clearly existed prior to service.  

3.  The preexisting pulmonic stenosis is not shown to have 
undergone an increase in severity beyond its natural 
progression during his period of active duty.  

4.  The veteran's currently demonstrated coronary artery 
disease and a pacemaker for brady-arrhythmia are not shown to 
have had their clinical onset in service or for many years 
thereafter.  



CONCLUSION OF LAW

1.  The veteran's preexisting congenital pulmonic stenosis 
was not aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 
1111, 1153, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (1999).  

2.  The veteran's coronary artery disease and pacemaker for 
brady-arrhythmia are not due to disease or injury which was 
incurred in or aggravated by service; nor may either be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113, 1131, 5107, 7104 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the claim, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

The regulations provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet.App. 
49 (1990).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment 
and was not aggravated by such service.  38 U.S.C.A. § 1111 
(West 1991).  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).  




I.  Facts

A careful review of the veteran's service medical records 
shows that he reported a history of rheumatic fever as a 
child with resultant heart murmur at the time of his entry 
into service.  Cardiac consult performed as part of his 
entrance examination noted a questionable history of 
rheumatic fever at the age of nine and found no evidence of a 
heart murmur or organic heart disease.  In July 1971, the 
veteran presented with complaints of dyspnea and chest pain 
of two months in duration.  The veteran continued to present 
for treatment of similar complaints during the ensuing 
months.  

In November 1971, the veteran was admitted for observation.  
At that time, he noted increasing dyspnea on exertion over 
the 6 months prior to admission.  The veteran described his 
dyspnea as a feeling of tightness in his chest or a sensation 
that he was not able to take a deep enough breath.  He also 
stated that he would become lightheaded and would sometimes 
have a "sinkable" episode when running long distances.  He 
also reported occasional paresthesias in his hands and feet, 
although not during the month or so prior to his admission.  
An examination revealed an ejection click following the first 
breath sound, which was heard best along the lower left 
sternal border, and a short grade 1-2 systolic murmur.  The 
veteran continued to experience symptoms of chest pain and 
shortness of breath in service.  The service discharge 
examination in August 1974 noted a gallop 1/2 - I/IV systolic 
ejection murmur.  

Since his discharge from service, the veteran has been 
diagnosed with a number of cardiac conditions including an 
arrhythmia treated with a pacemaker, coronary artery disease 
with a history of myocardial infarction, symptomatic 
bradycardia with syncope, cardiomyopathy and questionable 
congestive heart failure.  

A VA examination performed in December 1974 showed a history 
of rheumatic fever and heart murmur.  

A VA examination performed in October 1997 for the specific 
purpose of determining the nature and likely etiology of any 
cardiovascular disease revealed a diagnosis of possible 
congenital stenosis, with no associated disability if, in 
fact, this was the correct diagnosis.  Following a review of 
additional medical records, the examining physician 
determined that the veteran did, in fact, have mild pulmonic 
stenosis which was present in service.  However, this was 
noted to be a mild cardiac valve abnormality which did not 
appear to be playing any role in his current symptomatology.  
Specifically, it was not associated with his history of 
presyncope or arrhythmia or the need for pacemaker insertion.  

Most recent VA examination was afforded in January 1999.  
According to the examining physician, the veteran's cardiac 
condition could be summarized into three distinct problems:  
congenital pulmonic stenosis; coronary artery disease; and 
pacemaker for brady-arrhythmia.  

Under the category of congenital pulmonic stenosis, the 
examiner opined that, while the veteran might or might not 
have had a history of rheumatic fever, it was quite clear 
from his physical examination and echo findings that his 
condition was congenital pulmonic stenosis which was probably 
present from the time of his birth.  Furthermore, there was 
no indication that this had progressed over the years; in 
fact, the physician assumed that it was not as severe now as 
it was prior to his tenure in service.  In addition, the 
examining physician stated that there was no indication that 
the veteran's pulmonic stenosis was responsible for his 
shortness of breath.  

With regard to the his coronary artery disease, the veteran 
was noted to have had a history of such condition dating back 
to 1992, at which time he was stated to have had occasional 
exertional angina.  In addition, a cardiac catheterization 
showed significant right coronary artery stenosis.  According 
to the examiner, there was no indication that the veteran's 
exertional angina was related to his pulmonic stenosis or any 
evidence that he had coronary artery disease in service.  

As for the pacemaker for brady-arrhythmia, it was noted that 
there was no indication that such condition was related to 
his congenital pulmonic stenosis.  In addition, there was no 
evidence that he had significant shortness of breath or other 
disability from the bradycardia or the pacemaker at the time 
of the examination.  Rather, the examiner conclusively 
attributed the veteran's disabling shortness of breath to his 
lung disease.  

In January 2000, the Board requested a medical expert's 
opinion from the Veterans Health Administration (VHA).  This 
opinion was received from a VA specialist in cardiology in 
February 2000.  The VHA expert noted that it was clear that a 
murmur was heard with ejection click along the left sternal 
border while he was in service.  The expert stated that a 
possibility of bicuspid aortic valve as a cause of this 
murmur was entertained, but that subsequent echocardiograms 
showed normal aortic and mitral valves and mild pulmonic 
stenosis was the only structural abnormality found.  

It was further explained by the VHA specialist in cardiology 
that isolated pulmonic stenosis was almost always congenital 
in origin and, therefore, the heart murmur heard during 
service was most probably related to the congenital pulmonic 
stenosis that was present from the time of his birth.  

The specialist went on to note that there was no evidence to 
suggest that the veteran's pulmonic stenosis increased in 
severity during his period of service or even thereafter.  It 
was emphasized that the most recent echocardiogram in June 
1998 had revealed a peak gradient of only 16 mmHg across the 
pulmonic valve, which was actually lower than previously 
recorded values.  

As further support for the theory that the veteran's 
congenital pulmonic stenosis did not undergo an increase in 
severity beyond the natural progression of the disease in 
service, the VHA expert explained that, with the progression 
of the disease, patients with untreated severe pulmonic 
stenosis could develop signs and symptoms of right heart 
failure.  It was noted that, although the veteran had 
reported a history of chronic shortness of breath, the 
etiology of his symptoms did not appear cardiac in origin due 
to several reasons:  (1) no signs of right heart failure had 
been documented in the records; (2) the pulmonic stenosis was 
only mild and had not shown any progression over time by 
serial echocardiograms and this degree of stenosis should not 
cause any functional limitations; (3) he had several other 
reasons to have shortness of breath, including chronic 
bronchitis, sleep apnea, prior history of smoking, mild 
obstructive and restrictive lung disease, chronic obesity and 
deconditioning; and (4) despite his ongoing symptoms, he was 
able to exercise for a workload of 10 Mets on the most recent 
stress test with no evidence of ischemia, thus indicating 
that his shortness of breath might be more subjective than 
objective.  


II.  Analysis

Based on a review of the evidence as a whole, the Board finds 
that there was not a clear increase in the veteran's 
preexisting congenital pulmonic stenosis during service; 
hence, it cannot be presumed to have been aggravated by 
service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  In doing 
so, the Board finds credible and persuasive the opinions and 
explanations of the VHA specialist in cardiologist who 
reviewed the case in January 2000.  

Furthermore, the Board finds that the veteran's currently 
demonstrated heart disability manifested by coronary artery 
disease and pacemaker for brady-arrhythmia is not shown to 
have been present in service or for many years thereafter.  
Given the opinions rendered on the basis of the most recent 
VA examination in January 1999, the Board finds no competent 
evidence for relating the onset of either conditions to 
disease or injury in service.  

In light of the evidentiary record now before the Board, the 
Board concludes that the preponderance of the evidence is 
against the claim of service connection for heart disability 
manifested by congenital pulmonic stenosis, coronary artery 
disease and a pacemaker for brady-arrhythmia.  




ORDER

Service connection for a heart disorder is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 

